The opinion of the Court was delivered by
Collameb, J.
The first question, arising on this report, is this ; can an action be supported by the plaintiff for his labor, done before the defendant’s promise, except by proving that *137promise in writing, and by an action of special assumpsit thereon ? In the case of Harrington v. Rich, 6 Vt. Rep. 666, the Judge, in delivering the opinion, remarks, that it has not been' settled under our statute, as it has in England, that, if in taking the new promise the original debt becomes discharged, the promise is not within the statute of frauds. That is now the question. There was no original privity between these parties. The defendant employed Lamb, and Lamb employed the plaintiff. To Lamb alone could the plaintiff look for his labor, up to the time of the defendant’s promise to the plaintiff. There is no pretence that the promise was in writing, and, if it is within the statute of frauds, the plaintiff cannot recover. If the defendant became holden to the plaintiff for this claim against Lamb, as collateral to Lamb, and the claim still remained against Lamb, it was within the statute. But if the defendant was to assume the debt, and he, alone, to be holden, and Lamb to be discharged, then the contract 'was not collateral, but independent, and not within the statute, and required no note in writing nor special action therefor. This is fully settled in England, Goodman et al. v. Chase, 1 B. & A. 297, and in the State of New York, (Kent, C. J. In Leonard v. Vredenburgh, 8 Johns. Rep. 29,) upon statutes, of which ours is a transcript, and no reason is seen why ours should not receive the same construction. The report is not so clear on the point, whether Lamb was to be further holden, as could be desired; but assuming that the contract was, that the plaintiff was to have no further claim on Lamb, and that this was what constituted the consideration for the defendant’s promise,together with the plaintiff’s continuing his work, this brings us to another point in the case.
On the trial, the plaintiff proved his case, in whole or in part, including this contract between the parties, by the testimony of this same Lamb, though objected to by the defendant.. It has ‘already been shown, that the plaintiff, in proving his case, must show, in effect, that the defendant assumed this claim against Lamb, on whom the plaintiff was to have no further claim. This would entirely release Lamb, as he would thereby be clear from the plaintiff. Lamb had no claim on the defendant, as he never completed the building, and the defendant, even if he paid the plaintiff, would have no claim on Lamb,as the latter never requested such payment. This was a result, which Lamb was directly interested to produce, and which a recovery by the *138Pontiff would produce. Lamb was, therefore, not a compe' tent witness, for the plaintiff. Judgment Reversed.

Smalley Adams, for Plaintiff.

-- -for the defendant.
Report Recommitted.